UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8131


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KEITH DESMOND WRIGHT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:94-cr-00095-FDW-5; 3:98-cv-00355-GMC)


Submitted:    February 26, 2009             Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Desmond Wright, Appellant Pro Se. Gretchen C.F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith    Desmond       Wright       seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.         The    order       is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28     U.S.C.       § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard        by    demonstrating           that

reasonable       jurists      would      find      that     any     assessment       of     the

constitutional         claims    by     the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Wright has

not     made    the    requisite        showing.           Accordingly,      we      deny    a

certificate       of    appealability          and     dismiss      the    appeal.           We

dispense       with    oral     argument        because       the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                               2